Reversing.
The appellants were tried on a charge of grand larceny. Both were found guilty and sentenced to confinement in the penitentiary for a period of one year. The principal error relied on for reversal is that the court erred in overruling a demurrer to the indictment. The indictment does not charge that the alleged taking of the property in question was done against the will or without the consent of the owner. We have held this to be a fatal defect. Hudspeth v. Com., 195 Ky. 4, 241 S.W. 71. The Attorney General admits that the Hudspeth case is controlling if followed, but insists that it should be overruled. After a careful consideration, we have decided to adhere to the ruling laid down in that case; it being unnecessary to add anything to the elaborate discussion therein.
Wherefore the judgment is reversed, and cause remanded, with instructions to sustain a demurrer to the indictment.